COURT OF APPEALS OF VIRGINIA


              Present: Judge Alston, Senior Judge Coleman and Retired Judge Hodges
UNPUBLISHED




              KIMBERLY MAUL, S/K/A
               KIMBERLY ROSE MAUL
                                                                                     MEMORANDUM OPINION
              v.      Record No. 0817-13-3                                                PER CURIAM
                                                                                        DECEMBER 10, 2013
              FRANKLIN COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                                              William N. Alexander, II, Judge

                                (Melissa P. Keen; Furrow & Keen, P.C., on brief), for appellant.
                                Appellant submitting on brief.

                                (Carolyn H. Furrow; Deanna P. Stone, Guardian ad litem for the
                                infant children; Rhodes, Ferguson & Stone, Ltd., on brief), for
                                appellee. Appellee and Guardian ad litem submitting on brief.


                      Kimberly Maul, appellant, appeals the order terminating her residual parental rights to her

              three children. Appellant contends that the trial court erred by finding the Department met its

              burden of proof that the abuse and neglect suffered by the children presented a serious and

              substantial threat, that the conditions which resulted in such neglect or abuse could not be corrected

              or eliminated, and that termination of her residual parental rights was in the best interests of the

              children. Upon review of the record and briefs of the parties, we conclude that the trial court did not

              err. Accordingly, we affirm the decision of the trial court.

                                When addressing matters concerning the custody and care of a child,
                                this Court’s paramount consideration is the child’s best interests. On
                                appeal, we presume that the trial court thoroughly weighed all the

                      
                       Retired Judge William H. Hodges took part in the consideration of this case by
              designation pursuant to Code § 17.1-400(D).
                      
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               evidence, considered the statutory requirements, and made its
               determination based on the child’s best interests. The trial court is
               vested with broad discretion in making decisions “necessary to guard
               and to foster a child’s best interests.” We will not disturb a trial
               court’s factual findings on appeal unless plainly wrong or without
               evidence to support them.

Brown v. Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 211, 597 S.E.2d 214, 217 (2004)

(quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)) (citations omitted).

“Furthermore, the evidence is viewed in the light most favorable to the prevailing party below and

its evidence is afforded all reasonable inferences fairly deducible therefrom.” Logan v. Fairfax

Cnty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

       In May 2011, appellant was unable to care for and shelter her three minor children. Joevany

Rodriguez, the father of the children, was in prison in Pennsylvania. Appellant and the children

were homeless and could no longer stay in the shelter in which they had been residing. Appellant

requested that the children be removed from her care. The parents had a history of drug abuse,

violence, and abandonment. Both appellant and father had been incarcerated, both used drugs, and

father would beat the children in appellant’s absence.

       The oldest child came into care with seventeen cavities. The middle child was out of

control, threatening family members and others, was exhibiting psychotic behaviors, and was on

anti-psychotic medication. The youngest child was in the best physical condition. All children

were behind in their immunizations.

       By July 2011, appellant was ordered to, inter alia, complete psychological and substance

abuse evaluations, attend parent, psychological, and substance abuse counseling, maintain

employment and housing, and cooperate with the Department, with the goal of returning the

children to her care. Although she completed the psychological evaluation, appellant missed several

appointments and lost the privilege to obtain additional services with Piedmont Community

Services. On different occasions, appellant tested positive for marijuana, cocaine, and barbiturates.
                                                 -2-
Although she was able to obtain housing for a period of time, appellant became homeless again in

May 2012. In July of 2012, appellant reported she had moved to Florida and provided the

Department with an address. However, the Department was unable to reach her at that address and

appellant discontinued all contact with the Department. Appellant missed all court appearances

after the Department filed for termination in May 2012, and her whereabouts remain unknown.

        Notably, the children have been thriving in foster care. The children are healthy and have

resolved many behavioral problems (e.g., the middle child who no longer requires anti-psychotic

medication).

        Appellant contends the Department failed to show that the abuse and neglect presented a

serious and substantial threat to the children’s health and development and that the conditions could

not be substantially remedied as required by Code § 16.1-283(B). Appellant also asserts the

Department did not establish it was in the best interests of the children to terminate her residual

parental rights. See id. We disagree.

        While appellant was able to obtain housing for a period of time, she failed to maintain it and

returned to a homeless women’s shelter. Appellant tested positive for illegal substances and could

not maintain employment. She did not complete any course of psychological, parenting, or

substance abuse counseling and continually missed appointments. After an unsupervised visit with

the children, the children’s behavior deteriorated. The trial court reasonably found appellant would

not and could not remedy the conditions that led to foster care and that appellant abandoned her

children once she relocated and discontinued all contact with the Department. The evidence

supports the trial court’s conclusions that the children’s health, safety, and development were

threatened, that appellant was not able to correct or eliminate the problems that led to foster care

placement, and that it was in the children’s best interests to terminate appellant’s residual parental

rights. “It is clearly not in the best interests of a child to spend a lengthy period of time waiting to

                                                   -3-
find out when, or even if, a parent will be capable of resuming his or [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

        Accordingly, the trial court did not err by terminating appellant’s residual parental rights to

all three children. For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                              Affirmed.




                                                  -4-